Citation Nr: 9912348	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
perforated right eardrum.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral defective 
hearing.

3.  Entitlement to service connection for otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1996 
rating decision by the Huntington, West Virginia RO, which 
determined the veteran had not submitted new and material 
evidence to reopen a claim for service connection for 
bilateral defective hearing, denied service connection for 
otitis media, and denied an increased rating for a perforated 
right eardrum.

In March 1999, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

The Board further notes that before the issue of reopening a 
claim arises, it first must be determined that there was a 
final determination on the claim.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 (1998).  The 
decision which follows will address whether a final 
determination on the claim of service connection for 
bilateral defective hearing has been made.

By a statement received by the Board in March 1999, the 
veteran raised the issue of entitlement to service connection 
for a perforated left eardrum.  Since this issue has not been 
developed for appellate review, and is not inextricably 
intertwined with the issue currently before the Board, it is 
referred to the RO for appropriate action.

(Consideration of the issue of service connection for otitis 
media is deferred pending completion of the development 
sought in the REMAND below.)


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for the claim of 
entitlement to an increased rating for a perforated right 
eardrum has been obtained by the RO.

2.  The veteran's service-connected perforated right eardrum 
is manifested by a large perforation of the right tympanic 
membrane.

3.  The veteran's claim for entitlement to service connection 
for bilateral defective hearing was denied by rating action 
in March 1994; the veteran was notified of this denial by 
letter dated in April 1994.

4.  A Statement in Support of Claim was received at the RO in 
June 1994.  In the written statement, the veteran expressed 
his disagreement with the RO's March 1994 rating decision.


CONCLUSIONS OF LAW

1.  An increased (compensable) evaluation for the veteran's 
perforated right eardrum is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.87a, Diagnostic Code 6211 (1998).

2.  A timely filed notice of disagreement regarding the RO's 
March 1994 rating decision was received by the RO in June 
1994.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.301, 20.302 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Perforated Right Eardrum

By rating decision in February 1946, the RO granted service 
connection for a perforated right eardrum and assigned a 
noncompensable rating, under Diagnostic Code 6211 of VA's 
Schedule for Rating Disabilities (38 C.F.R. Part 4).

In October 1996, the veteran filed a claim for an increased 
rating for a perforated right eardrum.  In support of his 
claim, the veteran submitted a September 1994 letter from his 
private physician, Robert B. Miller, M.D.  Dr. Miller noted 
that the veteran has "bilateral tympanic membrane 
perforation."  In addition, the veteran submitted treatment 
records from Princeton Community Hospital dated from 1995 to 
1996.  A March 1995 operative report notes a preoperative 
diagnosis of left tympanic membrane perforation.  Upon 
examination, bilateral subtotal perforations of the tympanic 
membranes were noted.  The veteran underwent a left post-
auricular tympanoplasty.  An October 1995 operative report 
notes that the veteran underwent a right post-auricular 
tympanoplasty.  An April 1996 operative report notes a 
preoperative diagnosis of left tympanic membrane perforation.  
Upon examination, bilateral subtotal perforations were noted.  
The veteran underwent surgery on his left ear only.

In March 1997, the veteran submitted a March 1987 clinical 
record.  Findings include a small perforation in the right 
tympanic membrane.

In a March 1997 statement, the veteran noted that fifty-two 
years after service, he still has a four millimeter hole in 
his right eardrum.

An April 1997 VA treatment record notes that the veteran was 
seen for an audiologic assessment.  Otoscopy revealed a large 
tympanic membrane perforation in the right ear.  

In an April 1997 letter the veteran's private physician, 
Robert M. Jones, M.D., noted that the veteran had a history 
of subtotal bilateral tympanic membrane perforations.  Dr. 
Jones noted that at present, the veteran was noted to have a 
large, dry anterior central perforation in the right tympanic 
membrane.

At a March 1999 hearing before the Board, the veteran 
testified that the condition of his right eardrum has gone 
downhill.  He further testified that he has had "three" 
surgeries on his right eardrum and now "there's no eardrum 
there."

Additional evidence submitted during the March 1999 hearing 
includes the veteran's contentions that his right eardrum is 
still ruptured.

The veteran contends that the RO erred by failing to grant an 
increased rating for his service-connected perforated right 
eardrum.  Initially, the Board finds that the veteran's claim 
is well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  That is, he has submitted a claim that is 
plausible-capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990);Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Moreover, it appears that the evidence has been 
fully developed and the RO has complied with its duty to 
assist the veteran in the development of that evidence.  
However, on the basis of the entire record, the Board finds 
that an increase is not warranted.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The Board notes that VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 which require that each disability 
be viewed in relation to its entire recorded history, that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition, and that each disability be 
considered from the point of view of the veteran working or 
seeking work.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In addition, 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

Perforation of an eardrum warrants a noncompensable 
evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6211.  An 
April 1997 VA examination revealed that the veteran's 
service-connected perforated right eardrum is manifested by a 
large perforation of the right tympanic membrane.

In this case, the veteran is currently rated as 
noncompensable for perforated right tympanic membrane under 
Diagnostic Code 6211 of VA's Schedule for Rating 
Disabilities.  That is, his disability evaluation is the 
highest that the rating schedule allows for his particular 
service-connected disability.  After a careful review of the 
available Diagnostic Codes and the existing medical evidence, 
the Board finds that Diagnostic Codes other than 6211 do not 
provide a basis to assign an evaluation higher than the 
noncompensable evaluation currently in effect.

Whereas the appellant is rated at the highest level provided 
by the rating schedule for this disability, and he has not 
withdrawn his appeal, it is appropriate to consider whether 
extraschedular rating is warranted.  To warrant 
extraschedular evaluation, 38 C.F.R. § 3.321(b)(1), the 
evidence must show that application of the rating schedule is 
impracticable.  There is no evidence of frequent 
hospitalization or marked interference with employment due to 
a perforated right eardrum.  Id.  Whereas the appellant is 
rated according to the most appropriate diagnostic code, is 
rated at the highest level provided by the code, and is not 
in such circumstances that application of the rating schedule 
is impracticable, the preponderance of the evidence weighs 
against an award of increased rating for a perforated right 
eardrum.

Bilateral Defective Hearing

Under applicable criteria, an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  A written communication from a claimant 
or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement.  While special 
wording is not required, the notice of disagreement must be 
in terms that can be reasonably construed as disagreement 
with that determination and a desire for appellate review.  
The notice of disagreement must be filed with the VA office 
from which the claimant received notice of the determination 
being appealed within one year from the date that the agency 
mailed notice of the determination to the claimant.  
Otherwise, that determination will become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.301, 20.302.

In the case at hand, the Huntington, West Virginia RO issued 
a rating decision in March 1994 that denied service 
connection for bilateral hearing loss.  On April 6, 1994, the 
RO sent a letter to the veteran informing him of the decision 
and advising him of his appellate rights.  On June 1, 1994, 
the Huntington RO received a Statement in Support of Claim 
from the veteran.  In the written statement, the veteran 
generally indicated that he should be granted service 
connection for bilateral defective hearing.  Additionally, he 
indicated that he was submitting service medical records in 
support of his claim.  The June 1994 statement from the 
veteran constituted a timely filed notice of disagreement 
with the March 1994 rating decision.  The RO failed to 
recognize the June 1994 statement as a notice of 
disagreement.  As a result, the RO's March 1994 decision is 
not final, and the appellant's claim must be adjudicated on a 
de novo basis.


ORDER

Entitlement to an increased (compensable) rating for a 
perforated right eardrum is denied.

As the appellant filed a timely notice of disagreement 
following receipt of notification of the RO's March 1994 
rating decision, the appellant's claim was not finally denied 
and the claim remains pending.  To this extent, the 
appellant's appeal is granted.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for bilateral defective hearing.  Under 
Bernard v. Brown, 4 Vet. App. 384 (1993), the Board must 
determine with respect to the reopening of a claim whether 
the appellant will be prejudiced in any way by consideration 
of the reopened claim when the RO has not addressed that 
underlying issue.  The Board notes that the RO did not 
provide the veteran with all of the appropriate laws and 
regulations concerning the underlying merits of his claim for 
service connection for bilateral defective hearing (the 
November 1996, February 1998 and April 1998 statements of the 
case only included a discussion of the finality of unappealed 
RO decisions), and it should now do so.  38 C.F.R. § 19.29.

The veteran further contends that the RO erred by failing to 
grant service connection for otitis media.  The veteran 
further contends that, while otitis media of the left ear 
pre-existed service, the condition was aggravated by noise 
exposure during active duty.

The Board notes that the veteran's pre-induction examination 
clearly shows that he had chronic otitis media of the left 
ear upon entering his term of active service.  Service 
medical records note that the veteran was seen on several 
occasions with bilateral otitis media.  Also of record is a 
June 1997 letter from the veteran's private physician that 
notes that the veteran had been treated for chronic otitis 
media of the right ear for "the past several years" and a 
July 1997 letter from the veteran's private physician that 
notes a diagnosis of chronic otitis media.  Significantly, 
however, a review of the record does not reflect that the 
veteran was accorded a contemporaneous VA examination prior 
to the RO's consideration of his otitis media claim.  VA has 
a duty to assist the veteran in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  The United States Court of 
Appeals for Veterans Claims has held that the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  
Therefore, the veteran should be afforded a VA examination.

In addition, the veteran testified during a March 1999 
hearing before the Board that he received treatment for his 
ear disabilities at the Beckley VA Medical Center (VAMC) 
beginning in 1994.  Significantly, however, no attempt was 
made to obtain his complete records of treatment at this 
facility.  The Board notes that VA medical records are deemed 
to be "constructively of record" in proceedings before the 
Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  These 
records should be obtained and associated with the veteran's 
claims file.

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED to the RO 
for the following action:

1.  The veteran should be contacted and 
requested to furnish a complete list of 
all medical personnel from whom and 
facilities from which he has received 
treatment for his ear disabilities, to 
include the Beckley VAMC.  After 
obtaining the appropriate releases, all 
health care providers must be contacted 
and requested to provide all pertinent 
treatment records since his discharge 
from service.  If these records are 
unavailable or are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  All such 
records received should be associated 
with the file.  

2.  Thereafter, the RO should arrange for 
a VA examination, to include an 
assessment of otitis media, if found to 
be present.  The examiner should 
thoroughly review the claims folder prior 
to examination.  All indicated tests 
should be accomplished.  The examination 
report should include complete diagnoses 
and the examiner should offer an opinion 
for the record as to 

a.  whether it is at least as likely 
as not that any currently diagnosed 
otitis media is related to service; 
and

b.  whether it is at least as likely 
as not that there was an increase in 
severity of the appellant's otitis 
media during service and, if so, 
whether the increased pathology in 
service was clearly and unmistakably 
due to the natural progress of the 
pre-existing condition.  The bases 
for all opinions should be fully 
reported for the record.

3.  Following completion of all requested 
development, the RO should again review 
the veteran's claim for service 
connection for otitis media, in the light 
of all evidence of record.  In addition, 
the RO should adjudicate, on a de novo 
basis, the claim for service connection 
for bilateral defective hearing.  If any 
action taken remains adverse to the 
veteran, the RO should provide the 
veteran and his representative an 
appropriate statement of the case, 
containing a recitation of all relevant 
evidence and a citation to the relevant 
law and regulations, and a statement of 
the reasons for action taken.  A 
reasonable period of time should be 
provided for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

